Filed 3/8/16 In re Giancarlo E. CA2/7

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                DIVISION SEVEN
In re GIANCARLO E. et al., Persons                                   B262553
Coming Under the Juvenile Court Law.

LOS ANGELES COUNTY                                                   (Los Angeles County
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,                                                     Super. Ct. No. CK97770)

         Plaintiff and Respondent,
         v.
JACQUELINE S.,
         Defendant and Appellant;
GIANCARLO E. et al.,
         Respondents.


                   APPEAL from an order of the Superior Court of Los Angeles County,
Robert Draper, Judge. Affirmed.
                   Kenneth P. Sherman for Defendant and Appellant Jacqueline S.
                   Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, and Tracey F. Dodds, Principal Deputy County Counsel, for Plaintiff
and Respondent.
                   Patti L. Dikes, under appointment by the Court of Appeal, for Respondents
Giancarlo E. et al.
                               ____________________________________
                                    INTRODUCTION


       Jacqueline S. appeals from the juvenile court’s jurisdiction finding and disposition
order removing her two minor children, Giancarlo and Natalia, from her custody.
Jacqueline argues that the evidence is insufficient to support the court’s jurisdiction
finding, under Welfare and Institutions Code section 300, subdivision (c),1 that the
children suffered or were at substantial risk of suffering serious emotional damage. She
also argues that evidence is insufficient to support the removal order. We affirm the
jurisdiction finding and the removal order.2


                  FACTUAL AND PROCEDURAL BACKGROUND


       A.     The Prior Dependency Proceeding
       On February 4, 2013 the Los Angeles County Department of Children and Family
Services received a referral reporting that Jacqueline S. had checked herself into a
hospital because of psychotic thoughts and that her husband, Juan R., who had observed
her behaving strangely and talking to herself, was concerned Jacqueline might hurt their
two-year-old son, Giancarlo, and their infant daughter, Natalia. On February 7, 2013 the
Department received another referral stating that Jacqueline had experienced a mental
breakdown and was accusing Juan of sexually molesting Giancarlo. The second referral

1
       Statutory references are to the Welfare and Institutions Code.

2
       The children filed a cross-appeal, seeking review of the juvenile court’s dismissal
of allegations against Jacqueline under section 300, subdivision (b), in the event this
court concluded that there was insufficient evidence to support the court’s jurisdiction
finding under section 300, subdivision (c). This was not necessary. (See Code Civ.
Proc., § 906 [“respondent, or party in whose favor the judgment was given, may, without
appealing from such judgment, request the reviewing court to . . . review . . . matters for
the purpose of determining whether or not the appellant was prejudiced by the error or
errors upon which he relies for reversal . . .”].)



                                               2
occurred after Jacqueline called 9-1-1 to report that she saw Juan molesting Giancarlo in
the family’s living room. The Department investigated the referrals, detained the
children, and filed a petition under section 300.3
       On March 27, 2013 the juvenile court declared the children dependents of the
court. The court sustained allegations pursuant to section 300, subdivision (b), that
Jacqueline had a history of mental health issues that interfered with her ability to provide
regular care and supervision of the children when she experienced delusional episodes,
that Juan knew of Jacqueline’s mental health issues and was unable to protect the
children in a timely manner, and that these conditions put the children at risk of harm.
The court placed the children with Juan under the Department’s supervision.
       In February 2014 the Department recommended that the juvenile court terminate
jurisdiction and grant sole physical custody of the children to Juan and joint legal custody
to Juan and Jacqueline, with monitored visits for Jacqueline. After a contested hearing,
the court terminated jurisdiction on April 8, 2014 and ordered that Juan and Jacqueline
have joint legal and physical custody.


       B.     The Current Petition
       On June 20, 2014 the Department received a referral reporting that Juan was
sexually abusing Giancarlo and Natalia was at risk. The referral indicated that staff at a
local hospital had called Los Angeles Police Department officers when Jacqueline
brought Giancarlo to the emergency room for a sexual abuse examination after he had
reportedly disclosed sexual abuse by his father. At the hospital Giancarlo stated that his
father put his finger in Giancarlo’s anus, kissed Giancarlo’s penis, and had Giancarlo
touch and kiss his father’s penis. One of the officers stated that Giancarlo also pointed to
his anus while saying, “Daddy hurts me,” and that Giancarlo told the officer his father

3
       The petition for the prior dependency proceeding is not in the record. Other
documents in the record indicate that the Department filed a petition pursuant to section
300, subdivisions (b) and (j), and that the petition did not include an allegation of sexual
abuse against Juan.

                                              3
urinated on Giancarlo and Natalia’s faces. A doctor at the hospital examined Giancarlo
and Natalia and reported that they had “a normal exam, with no evidence of trauma or
tearing.”
       Investigating the referral, the Department spoke with Jacqueline, who was in the
process of obtaining a divorce from Juan and no longer lived with him. Jacqueline stated
that she took Giancarlo to the hospital because the child had disclosed to her that his
father was sexually abusing him. She denied coaching Giancarlo to make the statements
he made at the hospital concerning sexual abuse. She also denied having mental health
issues. She stated that Juan claimed she had mental health issues so that the court would
remove their children from her, but that Juan had a pattern of lying. She also expressed
concerns about Natalia because, according to Jacqueline, Giancarlo stated he had
observed his father kissing Natalia’s vaginal area and stroking his penis on her genital
area. Jacqueline also stated that Giancarlo said his father threatened to cut off
Giancarlo’s penis if he discussed the abuse. Jacqueline called Juan “an astute pedophile,”
and she remarked that he “manipulate[d] his way to abuse the children.”
       The Department also spoke with Juan, who said this was not the first time
Jacqueline had accused him of sexually abusing the children and that she did this because
she wanted “to win.” He attributed her most recent accusations to service on her of court
papers requesting approval for the sale of their home and the return to him of $25,000.
He said that Jacqueline “constantly threaten[ed] him with immigration and deportation”
and that he lived in constant fear she would hurt the children in order to hurt him. He
believed she was capable of physically hurting, or even killing, the children. He stated
that Natalia had recently begun to display fear while taking a bath when she returned
from visiting her mother and that both children “live in fear.” Juan said he believed
Jacqueline used the children to get what she wants, and that she told him the authorities
will believe her because she was “a woman and a social worker.” He said that Jacqueline
had mental health issues and could not handle both children at the same time, and he
believed Jacqueline coached the children on what to say. The Department determined


                                              4
that Giancarlo and Natalia were not safe with either Jacqueline or Juan and removed them
for placement in protective custody.
       The Department interviewed four-year-old Giancarlo. Giancarlo said his father
did not touch him or Natalia and asked, “Who said that?” Giancarlo then said that his
father peed on Natalia’s face but that his father was only playing around, and Giancarlo,
pointing to his penis, said that his father touched his private area. Natalia, who was two
years old, did not make any meaningful statement. A nurse practitioner examined the
children and reported both of them had a “normal exam.”
       On June 25, 2014 the Department filed a petition alleging that Giancarlo and
Natalia came within the jurisdiction of the juvenile court under section 300, subdivisions
(b), (d), and (j). The petition alleged, pursuant to section 300, subdivisions (b), (d), and
(j), that Juan put Giancarlo and Natalia at risk of physical harm, damage, danger, and
sexual abuse by digitally penetrating Giancarlo’s anus, causing Giancarlo to touch and
kiss Juan’s penis, and urinating on the child’s face. The petition also alleged, pursuant to
section 300, subdivision (b), that Jacqueline had a history of mental and emotional
problems that interfered with her ability to provide regular care and supervision for the
children and that her mental and emotional problems put the children at risk of physical
harm, damage, and danger.
       The Department filed a detention report noting the family’s previous dependency
proceeding and setting forth the facts regarding the Department’s receipt and
investigation of the June 20, 2014 referral. At the detention hearing, the court found that
prima facie evidence showed Giancarlo and Natalia were persons described by section
300, subdivisions (b), (d), and (j), and that continuing to live in their parents’ home was
contrary to the children’s welfare. The court detained the children, and ordered
monitored visits with the children at least twice a week for Jacqueline and Juan.


       C.     The Amended Petition
       On July 9, 2014 the Department filed a first amended petition that added new
allegations under section 300, subdivisions (b) and (c). The amended petition alleged
                                              5
that Giancarlo and Natalia were victims of an ongoing custody dispute between
Jacqueline and Juan, which included Jacqueline’s continuing accusations that Juan was
abusing the children, and that the custody dispute put the children at substantial risk of
suffering serious emotional damage.


       D.     The Jurisdiction/Disposition Report
       On August 4, 2014 the Department filed a jurisdiction/disposition report that
included a statement from multidisciplinary assessment team (MAT) assessor Cynthia
Rodriguez, who had interviewed Giancarlo on July 23. Rodriguez reported that during
the interview Giancarlo turned a teddy bear upside down and, touching the genital area,
remarked, “Daddy touches me here.” Giancarlo also told Rodriguez that his father
touched him with his “sword” on the butt. Rodriguez stated that she felt conflicted about
these statements because Giancarlo had a speech problem and she often did not
understand what he was saying. She also stated that it was hard to assess whether
Giancarlo had been sexually abused because “everyone keeps asking [him] questions”
and it was difficult to tell whether he was confused, coached, or fantasizing.
       The report included statements Juan had made to a Department social worker.
Juan denied ever molesting his children, and he described a previous incident in February
2013 when Jacqueline falsely accused him of sexually abusing them. On that occasion,
according to Juan, Jacqueline called 9-1-1 and reported to the emergency operator that
she had walked into their home and saw Juan sexually abusing the children. She also told
the 9-1-1 operator that Juan was armed with a gun. The police arrived and pointed their
guns at Juan’s head, at which point Jacqueline laughed and told Juan he could not win
with her. Juan stated that he and Jacqueline “separated in February 2013 as a result of
[Jacqueline] falsely accusing [him] of sexually abusing the children.”
       Juan also told the social worker that Jacqueline was using the Department to get
back at him because he refused to return to their relationship. He said that he thought
Jacqueline was very dangerous and that she saw the children as a means of obtaining
money. Juan stated, “[Jacqueline] uses the system to hurt me and to hurt the children.
                                              6
My son is suffering emotionally.” He also stated that he had seen Jacqueline “sick” and
hearing voices that told her what to do, and he feared something would happen to his
children because Jacqueline was “crazy.” He said she had been “emotionally abusive”
toward Giancarlo and, because she was a therapist, she knew how to work the system and
how to manipulate the children to get them to say what she wanted them to say.
       The Department had not yet interviewed Jacqueline, but its report included an
email from Jacqueline dated July 25, 2013. The email addressed a group of people to
whom Jacqueline had previously written that Juan had molested Giancarlo. In this email
Jacqueline stated that, “in a delusional state,” she had “wrongly imagined” that Juan had
sexually abused Giancarlo. She continued: “In a state of delusion, I reported the incident
to the authorities, and my children were taken away. After my delusional state had been
resolved, I continued to believe the erroneous conclusions I had come to about my
husband. . . . Therefore, I continued to fight for my children’s protection within the court
system.” She admitted that her “erroneous perceptions” caused people to start rumors
and that, as a result, both her husband and her son had been ostracized by others in the
community including by people at a local park who treated Giancarlo “as if he was
infected, too.” She stated that, “[a]lthough the Department of Children and Family
Services believed [Juan] was innocent, many people in the community still judge him as
an evildoer. I regret that I am the one who caused all this negative judgment on my
husband, and I am devastated that I have caused this great suffering upon him and upon
my family.”
       The report also included a statement from the children’s caretaker, N.S. N.S.
reported that Giancarlo had not made any spontaneous remarks to her regarding sexual
abuse. She stated that she had known Jacqueline since the 1990s, Jacqueline needed help
for mental health issues, and Jacqueline knew she was “not stable.” N.S. stated that
Jacqueline “takes every single thing the children say out of context, and in Jacqueline’s
mind “everything is perverted, everything is gross.”




                                             7
       The Department recommended that the court dismiss the allegations in the
amended petition that Juan had sexually abused Giancarlo (i.e., the first count under
subdivision (b) and the counts under subdivisions (d) and (j)). The Department
recommended that the court sustain the remaining allegations against Jacqueline. The
Department further recommended that the court give Juan sole physical custody of the
children and give Juan and Jacqueline joint legal custody with monitored visits for
Jacqueline.


       E.     The Jurisdiction Hearings
       On August 13, 2014 the court, pursuant to the Department’s recommendation,
dismissed the allegations against Juan without prejudice. The court released Giancarlo
and Natalia to Juan and ordered continued monitored visits for Jacqueline. The court
continued the matter for a contested jurisdiction hearing as to Jacqueline.
       From January 21, 2015 to February 5, 2015 the court held a contested jurisdiction
hearing on the allegations against Jacqueline. The court received into evidence the
detention report, the jurisdiction/disposition report, and other documents. The court also
heard testimony from several witnesses.


              1.     Last Minute Information of January 21, 2015
       The court received into evidence a last minute information, filed by the
Department on January 21, 2015, that included copies of several emails Jacqueline had
recently sent to Department employees. In a long email sent to Department social worker
Adrian Gonzalez on January 17, Jacqueline commented on a number of matters relating
to her current and previous dependency cases. Among other things, Jacqueline stated that
on February 7, 2013 she called the police to report that Juan was sexually abusing the
children because she found other women’s business cards in his truck and thought he was
cheating on her. She stated, “I am guilty however. I called the police when [Juan’s]
actions were against me personally. . . . I called the police on [Juan] not because I was
angry at him having sexually abused the kids, but because he had cheated on me.”
                                             8
Nevertheless, she continued to insist that Juan was a “pedophile” who sexually abused
the children. She also stated that she lied in her July 25, 2013 email by “pretending” to
have been confused and delusional when she purportedly saw Juan sexually abusing
Giancarlo, “when in reality [she] absolutely saw the fondling.” She then described a
number of instances between April and July 2014 in which Giancarlo allegedly disclosed
to her that Juan was sexually abusing him or demonstrated behavior that indicated sexual
abuse. For example, she stated that during a monitored visit on July 11, 2014 Giancarlo
repeatedly tried to put his tongue in Jacqueline’s “private area,” that she “frantically told
him to stop several times,” and that Department social worker Rocio Sanchez witnessed
this interaction. The last minute information included a statement from Sanchez
indicating that this incident did not occur and that she would never have allowed
something like that to take place.
       The last minute information also included an email Jacqueline sent to Juan on
January 17, 2015, accusing Juan graphically and at length of sexually abusing Giancarlo
and Natalia. Saying she was speaking on behalf of God, she concluded, “I will make sure
that they discover you! . . . [¶] You feel like you’re such a man, very strong, and very
macho. Let’s see who is stronger. You want to make a bet? [¶] You will lose, you will
lose. . . . [¶][¶] I will see you in court Juan Carlos. The Lord will win.”


              2.     Testimony of Jacqueline S.
       Jacqueline testified that beginning February 1, 2013 she began to “grapple” with a
“delusion” that Juan would soon die, which culminated with her checking herself into the
hospital on February 4, 2013. She recalled that at some time between February 1 and
February 4 she called a life insurance broker and asked him to prepare a policy for Juan
to sign. The broker brought the policy to the home, but Juan refused to sign it, which
upset Jacqueline. Jacqueline told Juan that, if he did not sign the policy, she would call
the Department and report that she had seen him sexually abusing their children. On
February 4, however, just when she was about to call the Department to report Juan’s
sexual abuse, Jacqueline suddenly concluded she was wrong, that Juan had “good
                                              9
intentions towards the kids,” and that she “must be losing it,” so she asked Juan to take
her to the hospital. She was in the hospital overnight, and released on February 5. On
February 7 she came home to find the children upset and hungry, and, after an exchange
of words with Juan, she told him she had seen him allow Giancarlo to fondle his penis.
She testified that she then called the police about what she had seen, and several officers
arrived at their home and took the children to the hospital. Jacqueline denied coaching
Giancarlo to make allegations against Juan. She stated that, after the prior dependency
case ended in April 2014, she took the children to her therapist to “assess their safety” in
light of her belief that Juan sexually abused them. She stated that she did not tell the
therapist she believed Juan had molested Giancarlo, only that Giancarlo had “night
terrors,” because she did not want to affect her therapist’s assessment. She stated that
Giancarlo did not mention anything to the therapist about having been molested.


              3.     Testimony of Juan R.
       Juan testified about the events that occurred in early February 2013. He stated that
when he refused to sign the life insurance policy as Jacqueline requested, she became
angry and yelled at him, saying that if he did not sign she would call law enforcement
officers and tell them he had sexually abused Giancarlo and Natalia. Jacqueline was
angry and continued to yell for hours, in the presence of the children. Several days later,
at approximately 9:00 p.m., Juan, Jacqueline, Giancarlo, and Natalia were at home when
Sheriff Department deputies knocked on the door. Juan had no idea they were coming,
and when he opened the door Jacqueline yelled, “It’s him!” and the deputies pushed him
down and yelled, “Where is the gun?” Juan told the deputies he did not have a gun. Juan
testified that while the deputies had him on the floor, Jacqueline came to his side,
grabbed Giancarlo and Natalia, and yelled at Juan, “You never should have gotten into it
with me! You are going to see the power that I have!” The deputies then pulled Juan
outside, where they called him an abuser or child molester, and put him in a police car.
Juan stated that witnessing this incident affected Giancarlo, who was now afraid of


                                             10
sheriff deputies and police officers, and called them “bad” because they took his father
away.


               4.     Testimony of Elizabeth Castillo
        Elizabeth Castillo, the dependency investigator assigned to the case, testified that
there had never been any physical evidence that Juan had abused the children and that she
had no concerns about placing them in Juan’s care. She stated that the Department had
observed Giancarlo with Juan since the children had been placed in his care and
Giancarlo had given no indication he was afraid of Juan or had been sexually abused.
Castillo believed Jacqueline coached Giancarlo to make allegations of sexual abuse
against Juan because, during the relatively long period in which the children were in
Juan’s care, including during the pendency of the prior dependency case when a
Department social worker was involved, no one ever expressed any concerns about
abuse. But once the prior dependency case ended and Jacqueline had unmonitored
contact with the children, the allegations of abuse began and, in Castillo’s words, “two
months later here we are again.” Castillo considered Jacqueline “hypervigilan[t]”
because of her “ongoing disclosures that the father has sexually abused the kids and then
recanting that and then stating that again.”


               5.     Testimony of Cynthia Rodriguez
        Rodriguez, who was a licensed mental health specialist and had interviewed
Giancarlo on two occasions, testified that she saw no evidence Giancarlo had been
sexually abused. She did observe, however, signs of emotional distress, such as
Giancarlo’s tendency to become agitated and avoid conversation when she and
Giancarlo’s caretaker discussed his family or his separation from his parents. In written
case notes admitted into evidence, Rodriguez observed: “[Giancarlo] is anxious, agitated,
often angry, states mother doesn’t love him and that he is angry at father”; “[Giancarlo] is
anxious, aggressive, angry”; “Giancarlo seemed to have feelings of anger towards his
parents due to the constant conflicts between them”; and “[Giancarlo] presents with
                                               11
anxious mood, irritable, agitated, gets upset when parents call, cries easily for small
things, as reported by [the caregiver].” Rodriguez diagnosed Giancarlo with anxiety
disorder.


              6.     The Court’s Findings
       The court dismissed the allegations against Jacqueline under section 300,
subdivision (b). The court stated that there was no evidence of physical injury or non-
speculative risk of physical injury to the children and that the allegations of emotional
distress did not support jurisdiction under subdivision (b).
       The court sustained the allegations under section 300, subdivision (c). The court
found that Juan did not sexually or physically abuse Giancarlo or Natalia, that Jacqueline
nevertheless made and continued to make false allegations that Juan was abusing the
children, and that these “continuing false accusations” were causing the children
emotional distress. As evidence of the children’s emotional distress, the court cited
Rodriguez’s report that Giancarlo was anxious, moody, irritable, and agitated, that he got
upset when his parents called, and that he cried easily over minor things. The court also
found that Jacqueline’s continued allegations of sexual abuse put the children “at a
substantial risk” of severe and permanent emotional damage. The court noted that years
two through four were the most important in a child’s life for forming attachments with
adults, and that a child who did not form healthy attachments during that period likely
never would. Referring to Jacqueline’s continuing false allegations that Juan had
sexually abused Giancarlo and Natalia, the court observed, “I don’t see how it could
possibly be that these kids could form attachments with that kind of situation.”


       F.     Disposition and Appeal
       On February 5, 2015, after the court stated its jurisdiction finding but before it
proceeded to disposition, Jacqueline addressed the court, stating that the Department lied
and that Juan was “a child molester and a pedophile.” She then stated: “God knows and
all this court is accountable, your honor. So you want to put me on monitored visits? I
                                             12
will continue to fight for my kids. You push me down. Even if you kill me, I will
continue to fight for them.”
       The court declared Giancarlo and Natalia dependents of the court pursuant to
section 300. The court found by clear and convincing evidence, pursuant to section 361,
subdivision (c), that there was a substantial danger to the children’s physical health,
safety, protection, or physical or emotional well-being if they were returned to the home,
and that there were no reasonable means to protect the children’s physical or emotional
health without removing them from Jacqueline’s custody. The court removed Giancarlo
and Natalia from Jacqueline and placed them with Juan. The court then immediately
terminated jurisdiction, pending receipt of a family law order giving sole physical
custody of the children to Juan and joint legal custody to Juan and Jacqueline, with
monitored visits for Jacqueline.
       Jacqueline timely appealed.


                                      DISCUSSION

       A.     Substantial Evidence Supports the Juvenile Court’s Jurisdiction Finding
       In reviewing the juvenile court’s jurisdiction findings, “‘we look to see if
substantial evidence, contradicted or uncontradicted, supports them. [Citation.] In
making this determination, we draw all reasonable inferences from the evidence to
support the findings and orders of the [juvenile] court; we review the record in the light
most favorable to the court’s determinations; and we note that issues of fact and
credibility are the province of the trial court.’” (In re Natalie A. (2015) 243 Cal. App. 4th
178, 184.) If there is substantial evidence to support the juvenile court’s jurisdiction
finding, we must uphold the finding even if other evidence would support a contrary
conclusion. (In re N.M. (2011) 197 Cal. App. 4th 159, 168.)
       Section 300, subdivision (c), gives the juvenile court jurisdiction over any child
who “is suffering serious emotional damage, or is at substantial risk of suffering serious
emotional damage, evidenced by severe anxiety, depression, withdrawal, or untoward

                                             13
aggressive behavior toward self or others, as a result of the conduct of the parent . . . .”
To establish jurisdiction under this provision, “the petitioner must prove three things: (1)
the offending parental conduct; (2) causation; and (3) serious emotional harm or the risk
thereof, as evidenced by severe anxiety, depression, withdrawal or untoward aggressive
behavior.” (In re Alexander K. (1993) 14 Cal. App. 4th 549, 557 (Alexander K.); accord,
In re Roxanne B. (2015) 234 Cal. App. 4th 916, 921.)
       In contending that there is not sufficient evidence to support the juvenile court’s
jurisdiction finding that Giancarlo and Natalia were persons described by section 300,
subdivision (c), Jacqueline makes two arguments. First, with respect to the “offending
parental conduct” requirement, she cites Alexander K. for the proposition that section
300, subdivision (c), does not protect children against “run-of-the-mill flaws in our
parenting styles,” but protects only against “abusive behavior” that can cause severe
emotional damage. (Alexander K., supra, 14 Cal.App.4th at p. 559.) Jacqueline asserts
that there was no substantial evidence she engaged in “abusive behavior” that would
cause severe emotional damage. In particular, she contends there was no evidence she
coached Giancarlo to make accusations of sexual abuse against Juan.
       The “offending parental conduct” identified by the juvenile court, however, was
not Jacqueline’s coaching of Giancarlo, but Jacqueline’s “continuing, false accusations”
that Juan was abusing the children. That determination rested on the court’s finding that
Juan did not sexually or physically abuse the children, a finding Jacqueline does not
contest. There was abundant evidence that Jacqueline persisted in falsely accusing Juan
of abusing the children. Jacqueline testified that in February 2013 she reported to law
enforcement that Juan had sexually abused Giancarlo. The Department’s detention report
noted that, when the Department interviewed Jacqueline in June 2014, she called Juan
“an astute pedophile” and said that he “manipulate[d] his way to abuse the children.”
Jacqueline’s January 17, 2015 email to Gonzalez referred to Juan as a “pedophile” and
stated he had and continued to sexually abuse the children. Jacqueline’s January 17,
2015 email to Juan accused him of sexually abusing Giancarlo and Natalia and indicated


                                              14
that Jacqueline would persist in making such allegations: “I will make sure they discover
you!”
        There was also substantial evidence that Jacqueline made these allegations against
Juan, not because she thought they were true and was concerned about her children’s
safety, but because she was angry with Juan for personal reasons. For example, in her
January 17, 2015 email to Gonzalez, Jacqueline stated that she called the police to report
Juan’s alleged abuse in February 2013 because she found business cards of other women
in his truck and believed he was having an affair. Jacqueline testified that, several days
before she made that call to police, she threatened to call the Department and report that
Juan had sexually abused their children because he would not sign a life insurance policy.
Hardly a run-of-the-mill flaw in parenting style, this behavior satisfies the “offending
parental conduct” requirement. (Alexander K., supra, 14 Cal.App.4th at p. 559; see In re
A.J. (2011) 197 Cal. App. 4th 1095, 1104 [offending parental conduct under section 300,
subdivision (c), included mother’s false reports to police against father]; In re
Christopher C. (2010) 182 Cal. App. 4th 73, 81, 84 [offending parental conduct under
section 300, subdivision (c), included false allegations of sexual abuse between parents
embroiled in family law conflict]; In re Matthew S. (1996) 41 Cal. App. 4th 1311, 1314,
1320-1321 [offending parental conduct under section 300, subdivision (c), included
mother’s acting on delusions that son’s penis was mutilated].)
        Second, Jacqueline argues there was no evidence the children suffered or were at
risk of suffering serious emotional harm within the meaning of section 300, subdivision
(c). There was substantial evidence, however, that Giancarlo had suffered, and was at
substantial risk of further suffering, serious emotional harm. Rodriguez testified that, in
her interviews with him, Giancarlo demonstrated signs of emotional distress, such as
becoming agitated or avoiding conversation when she or his caretaker discussed his
family or his removal from his parents. Rodriguez also observed that Giancarlo was
anxious, irritable, agitated, aggressive, and often angry, that he experienced anger
because of the conflicts between his parents, that he stated that his mother did not love
him, and that his caregiver reported that he became upset when his parents called and
                                             15
cried easily over small things. She even diagnosed Giancarlo with an anxiety disorder.
This evidence supports the court’s finding that Giancarlo suffered and was at substantial
risk of suffering emotional distress sufficient to support jurisdiction under section 300,
subdivision (c). (See In re Roxanne B., supra, 234 Cal.App.4th at p. 921 [section 300,
subdivision (c), requires proof of “‘serious emotional harm or the risk thereof, as
evidenced by severe anxiety, depression, withdrawal or untoward aggressive
behavior’”].)
       Substantial evidence also supports a reasonable inference that Giancarlo’s
emotional distress was caused by Jacqueline’s false accusations of sexual abuse against
Juan. As a result of Jacqueline’s false report to police in February 2013, Giancarlo
witnessed sheriff deputies push his father to the floor of the family home and arrest him
at gun point, was subjected to a hospital examination for evidence of abuse, and then
experienced separation from his father when the Department initiated the prior
dependency proceeding. According to Juan, Jacqueline’s false accusations of abuse
caused the couple’s separation and divorce. According to Rodriguez, Giancarlo exhibited
“anger towards his parents due to the constant conflicts between them.” And according
to Jacqueline’s July 25, 2013 email, her accusations against Juan started rumors in the
community and caused people to treat Giancarlo at a local park “as if he was infected,
too.” This evidence strongly suggests that Jacqueline’s false accusations against Juan
created a volatile, emotionally harmful environment for Giancarlo. (See In re
Christopher, supra, 182 Cal.App.4th at pp. 84-85 [noting damaging emotional effect on
children exposed to family law conflict between parents involving allegations of sexual
abuse].)
       Finally, while there was little evidence that two-year-old Natalia exhibited the
signs of serious emotional harm described by section 300, subdivision (c), jurisdiction
under that subdivision is also appropriate when the child is “at a substantial risk” of
suffering such harm, even when there is insufficient evidence of actual harm. (§ 300,
subd. (c); see In re D.P. (2015) 237 Cal. App. 4th 911, 919 [section 300, subdivision (c),
“applies to a child who is at substantial risk of suffering serious emotional damage even
                                             16
when there is insufficient evidence of actual harm”]; In re Matthew S., supra, 41
Cal.App.4th at p. 1320 [section 300, subdivision (c), applied where, “[a]lthough the
children [had] not as yet suffered harm at their mother’s hands, substantial evidence
point[ed] to potential serious emotional harm”].) Jacqueline gave no indication that she
intended to stop falsely accusing Juan of sexually abusing Giancarlo and Natalia. It was
therefore reasonable for the juvenile court to conclude that Natalia was at a substantial
risk of suffering the same emotional harm from those accusations that Giancarlo suffered.


       B.     Substantial Evidence Supports the Juvenile Court’s Disposition Order
              Removing the Children from Jacqueline S.
       Section 361, subdivision (c)(1), provides that a juvenile court may remove a
dependent child from the physical custody of his or her parent if the court finds by clear
and convincing evidence that “[t]here is or would be a substantial danger to the physical
health, safety, protection, or physical or emotional well-being of the minor if the minor
were returned home, and there are no reasonable means by which the minor’s physical
health can be protected without removing the minor from the minor’s parent’s . . .
physical custody.” “‘Before the court may order a child physically removed from his or
her parent’s custody, it must find, by clear and convincing evidence, the child would be at
substantial risk of harm if returned home and there are no reasonable means by which the
child can be protected without removal. [Citations.] The jurisdictional findings are
prima facie evidence the minor cannot safely remain in the home. [Citations.] The
parent need not be dangerous and the minor need not have been actually harmed before
removal is appropriate. The focus of the statute is on averting harm to the child.’” (In re
J.S. (2014) 228 Cal. App. 4th 1483, 1492.)
       Jacqueline contends that there is insufficient evidence to support the juvenile
court’s disposition order removing Giancarlo and Natalia from her custody pursuant to
section 361, subdivision (c). As with the juvenile court’s jurisdiction findings, we review
the findings supporting a disposition order under the substantial evidence standard. (In re
D.C. (2015) 243 Cal. App. 4th 41, 55.) Thus, “‘[w]e review the record to determine
                                             17
whether there is any substantial evidence to support the juvenile court’s conclusions, and
we resolve all conflicts and make all reasonable inferences from the evidence to uphold
the court’s orders, if possible.’” (In re Kadence P. (2015) 241 Cal. App. 4th 1376, 1384.)
       Jacqueline argues there was insufficient evidence that the children were at risk of
serious harm if returned to her care because, as she argued in connection with the court’s
jurisdiction finding, there was no evidence she engaged in “abusive behavior” toward the
children. As discussed, however, there was substantial evidence that Jacqueline’s
continuing false accusations of sexual abuse against Juan caused serious emotional harm,
and the risk of serious emotional harm, to Giancarlo and Natalia. After the court made its
jurisdiction finding, Jacqueline indicated to the court that she would continue to press
those accusations. There is substantial evidence to support the court’s finding that
returning the children to Jacqueline’s care would continue to expose them to her
offending conduct and present a substantial danger to their emotional well-being.4

                                        DISPOSITION

       The juvenile court’s jurisdiction findings and disposition order are affirmed. The
children’s cross-appeal is dismissed.



              SEGAL, J.
We concur:


              PERLUSS, P. J.                                    BLUMENFELD, J.*



4
       Jacqueline does not contend there was any reasonable means of protecting the
children other than removal.
*
 Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             18